Citation Nr: 1221520	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  06-35 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a bilateral knee disorder.

2. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), addictive behavior, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty in the U.S. Marine Corps from May 1974 to May 1978 and in the U.S. Army from July 1980 to September 1981. 

This appeal comes before the Board of Veterans' Appeals (Board) from May 2005 and September 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in June 2008.  A transcript of the hearing is associated with the claims file. 

In October 2008 the Board remanded the appeal for further development. 

In January 2011, the Board denied service connection for a bilateral knee disorder and for an acquired psychiatric disorder.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2011, the Court vacated the decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand. 

A review of the Virtual VA paperless claims processing system indicated that additional VA inpatient treatment records from 2005 to 2007 exist but are not associated with the virtual or paper claims file.   
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  




REMAND

In a November 2011 Joint Motion for Remand, the parties concluded that the Board did not provide adequate reasons and bases for its conclusion that VA took appropriate action to assist the Veteran in obtaining service treatment records.  Specifically, the Veteran's service treatment records for his first period of active duty were not recovered.  Although the file contained evidence of VA's multiple requests to several government agencies and to the Veteran, the Board did not discuss this evidence or clearly conclude that these records did not exist.  Further, the parties noted that the Board did not discuss an August 2005 RO formal finding regarding the availability of evidence of an in-service traumatic event and whether that finding was an adequate notice to the Veteran of the unavailability of the evidence.  Finally, the parties concluded that the Veteran did not have timely notice of the lesser evidentiary standards for verification of the occurrence of a personal assault and that the Board did not adequately address certain indicators of behavioral changes and whether they were sufficient to corroborate the Veteran's description of the assault.  

As such, the Board has no discretion and must remand this matter for compliance with the Court's November 2011order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

Upon further review, the Board concludes that additional notice and efforts to obtain relevant service records are necessary to decide the claim. 

Notice

VA has a heightened burden of notification to a claimant for service connection for posttraumatic stress disorder based on in-service personal assault.  The RO must inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence.  38 C.F.R. § 3.304(f)(5) (2011); see Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006); Patton v. West, 12 Vet. App. 279, 281-82 (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor).   The claimant should also be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute "credible supporting evidence of the stressor."   38 C.F.R. § 3.304(f)(5); see Bradford, 20 Vet. App. at 206.   Although the RO provided four notices addressing the claims related to an acquired psychiatric disorder, none of the notice provided the required information.  An additional notice regarding alternate forms of evidence to corroborate the occurrence of the assault(s) is necessary. 

Service Records

The claims file contains personnel records only for the Veteran's first period of service in the Marine Corps and medical treatment records only for the second period of active service in the Army.  As the Veteran served as a Marine Security Guard at two U.S. embassies during his first period of service, the RO requested medical records from both embassies with negative responses.  The RO also made electronic requests for the missing treatment records to the National Personnel Records Center.  The NRPC response was that no records were available at "code 13."  Regarding personnel records, NPRC reported in March 2005 that Marine Corps personnel records had been mailed but it is not clear whether a thorough search was performed for Army personnel records.  

Marine Corps service treatment records are pertinent to both claims on appeal and it is unusual that treatment records for an abbreviated period of Army service were recovered but not for an entire enlistment of Marine Corps service including the Veteran's contended mental health examinations associated with "deportation" from a foreign duty assignment.  An additional request for service treatment records for the Veteran's Marine Corps active duty from May 1974 to May 1978 is warranted in this case.  

Further, as the Veteran's Army service treatment records suggest that the Veteran received an early administrative discharge that may be related to behavioral or performance issues pertinent to the assault incident, a request for service personnel records specifically for active duty in the Army from July 1980 to September 1981 is warranted in this case. 

Marine Corps Unit Records 

The Veteran contends that he was assaulted while off the U.S. Embassy compounds in Manila, Republic of the Philippines, and in La Paz, Bolivia.  The Veteran was assigned to Company C (headquarters located in Hong Kong) and Company D (headquarters located in Panama) respectively of the Marine Corps Security Guard Battalion (headquarters in Arlington, Virginia).  Unit records or histories may contain information on specific events reported by the Veteran or general information regarding the security environment at the embassies during the time of the Veteran's duty assignment.  A review of Marine Corps unit records in Virtual VA and a request for relevant information to the Marine Corps Archives and Special Collections in accordance with the instructions in the VBA Adjudication Procedures Manual, M21MR.Part IV.ii.D.15.b. are warranted. 

Defense Investigative Service Records

The Veteran was granted a top secret clearance based on a background investigation completed on April 26, 1977.  As this investigation was performed after the date of the earliest contended assault and was a factor in the Veteran's continued performance as a Marine Security Guard, information or the absence of information regarding behavior is pertinent to the psychiatric claim.  A request for authorization from the Veteran, if necessary, and a request to the Defense Investigative Service in accordance with the procedures of 32 C.F.R. § 298.4 (2011) for specific information relevant to any assault of the Veteran or subsequent behavioral or security issues related to his service as an embassy guard at both overseas locations is relevant and necessary to decide the claim.  

Further, at a June 2008 Board hearing, the Veteran reported that he was denied a security clearance by the Army that was required for duty in Germany.  The request to DIS must include a request for information regarding any behavioral issues identified during Army service that may be relevant to the contended assaults.  

Social Security Administration Records

The Veteran was granted Social Security Administration (SSA) disability benefits for posttraumatic stress disorder in August 2005.  Although generally VA is not bound by that determination, it is pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claims, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Therefore, a request for SSA records is necessary to decide the claim. 

VA Treatment Records

At his June 2008 Board hearing, the Veteran stated that he first sought VA mental health treatment at facilities in Coatesville and Pittsburgh, Pennsylvania, and in New Jersey and New York starting in 1997.  The claims file contains VA outpatient and inpatient treatment records not earlier than December 2003.  Additional clarification from the Veteran of the dates and locations of VA treatment prior to December 2003 and requests for records of this treatment are necessary to decide the claim.  Further, as the Veteran has been receiving on-going VA physical and mental health treatment, records of treatment since October 2008 at the Coatesville and Pittsburg facilities are necessary to decide the claim.  

The Virtual VA electronic records file contains brief reports of ten occasions of VA inpatient treatment for mental health or substance abuse disorders from 2005 to 2007.   The detailed clinical records have not been associated with the electronic or paper claims file and are pertinent and necessary to decide the claim.   

VA Compensation and Pension Examination

There is credible medical evidence of a diagnosis of PTSD related to the contended assaults and events in service made by VA clinicians as part of substance abuse treatment programs from 2003-2004.  However, in more recent clinical records in February to May 2008, VA staff psychologists and psychiatrists provided diagnoses of PTSD related to the assaults but also diagnoses of substance abuse mood disorders, personality disorders, and "rule out PTSD by hx."  The Veteran has not received a VA compensation and pension examination by a psychiatrist or doctoral level psychologist with a complete review of the claims file.  As a disorder must be evaluated in view of the entire history, a compensation and pension mental health examination is necessary to decide the claim.  38 C.F.R. § 4.1; VBA Adjudication Procedures Manual, M21MR, Part III.iv.3.D.18.d. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with an additional notice of the criteria and alternative forms of evidence that can be considered in the adjudication of a claim for service connection for disorders related to a personal assault consistent with the requirements of 38 C.F.R. § 3.304 (c)(5).  

2.  Request from the Veteran the location and dates of all VA treatment prior to December 2003.  If identified, request records of this treatment and associate any records received with the claims file. 

3.  Request the complete clinical records of VA inpatient treatment from 2005 to 2007 as identified in the Virtual VA file and associate the records with the claims file.  

4.  Request from the Social Security Administration (SSA) medical and adjudicative records relevant to the award of disability benefits in August 2005.  Associate any records received with the claims file. 

5.  Request from the National Personnel Records Center the Veteran's service personnel records for U.S. Army service from July 1980 to September 1981 including any records of disciplinary action or administrative discharge proceedings.  Associate any records received with the claims file. 

6.  Request from the National Personnel Records Center an additional search specifically for the Veteran's service treatment records for service in the U.S. Marine Corps from 1974 to 1978 including any psychiatric evaluations that may have been performed at clinics in Hong Kong or Quantico Virginia in 1977.  Associate any records received with the claims file. 

7.  a.  Request from the Marine Corps Archives and Special Collections,  Alfred M. Gray Research Center, 2040 Broadway Street, MCCDC, Quantico, VA 22134-5107 copies or a search of unit and headquarters battalion records of Company C, Marine Security Battalion, Hong Kong from January 1975 to August 1976 that refer to the Veteran's contended assault and subsequent treatment, disciplinary, or administrative action or any general reference to involvement of Marine Security personnel in off embassy altercations or civil unrest involving the detachment in Manila.  

b.  Request copies or a search of unit and headquarters battalion records of Company D, Marine Security Battalion, Panama from October 1976 to May 1978 that refer to the Veteran's contended assault and subsequent treatment, disciplinary, or administrative action or any general reference to involvement of Marine Security personnel in off embassy altercations or civil unrest involving the detachment in La Paz, Bolivia.  

c.  Associate any records received with the claims file.  

8.  Contact the Defense Investigative Service, Office of Information and Public Affairs (V0020), 1340 Braddock Place, Alexandria, VA 22314-1651 to determine if the results of a background investigation of the Veteran completed on April 26, 1977 is available and whether the Veteran's authorization for access is required.  If necessary, request authorization from the Veteran, and if granted or not required, request from the Defense Investigative Service, a copy of the Veteran's background investigation completed on April 26, 1977 using all information required by 32 C.F.R. § 298.4.  If the entire investigation is not releasable, request that the investigation be reviewed by the Service for any information to corroborate physical assaults or related disciplinary, or administrative actions and that redacted or summarized information be provided.  Associate any materials received with the claims file. 

9.  When the above development is completed, provide the Veteran and his representative of the results of the development effort and the identification of records sought and records obtained. 

10.  Then, schedule the Veteran for a VA mental health examination by a psychiatrist or doctoral-level psychologist .  Request that the examiner review the claims file and note the review in an examination report.  Request that the examiner provide and evaluation and diagnosis of any acquired psychiatric disorder and an opinion whether the disorder first manifested in service, was aggravated by service, or is related to any aspect of service including the contended physical assault in Manila in 1975, in La Paz, Bolivia in 1976 to 1978, any non-service events in the Philippines in 1987 to 1980, or any events or experiences after service. 

11.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for a rating in excess of 10 percent for a right shoulder disability and for service connection for a cervical and dorsal spine disorder.  If any benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purposes of this remand are to ensure notice is complete and to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).

 

_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

